Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the respective limitations in each independent claim and not on any single limitation.
The cited references—Iwai, Lee, and Tanaka—do not singly or in an obvious combination teach the combination of the limitations in each independent claim.  For example, the cited references do not teach a first control circuitry coupled to a first battery authentication circuitry and a separate second control circuitry coupled to a second battery authentication circuitry, wherein the second control circuitry starts up a power supply voltage before the first control circuitry performs the activation process, causes the second battery authentication circuitry to perform the battery authentication 
Also see pages 8-19 of applicant’s remarks filed 14 June 2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2014/0078530 A1)—Lee discloses performing authentication using either a first CPU or a second CPU (Para. 151-154).
Paul et al. (US 2007/0260892 A1)—Paul discloses performing battery authentication using either a microcontroller or a secondary processor (Para. 10, 11).
Degura (US 2017/0103197 A1)—Degura discloses performing battery authentication at power on (Fig. 5).
Kamiwano (US 2017/0053501 A1)—Kamiwano discloses performing battery authentication when the battery is inserted (Fig. 3A).
The prior art made of record and not relied upon—Lee, Paul, Degura, and Kamiwano— also do not singly or in an obvious combination teach the combination of the limitations in each independent claim.  For example, the cited references do not teach a first control circuitry coupled to a first battery authentication circuitry and a separate second control circuitry coupled to a second battery authentication circuitry, wherein the second control circuitry starts up a power supply voltage before the first control circuitry performs the activation process, causes the second battery authentication circuitry to perform the battery authentication process while the first control circuitry is performing the activation process, and provides a result of the battery .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




02 November 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498